Title: To James Madison from John Pendleton, 24 April 1787
From: Pendleton, John
To: Madison, James


Sir
Audrs. Office Apl. 24. 1787.
By the inattention of the Book Keeper who handed me the amount of the advance made to you in January you receive now £14. more than was due on your Account; I did not discover this error until the money was paid & entered at the Treasury & therefore defer rectifying the mistake till the end of the present quarter.
Be pleased to observe the statement subjoyned which will shew the error I mention. I have the honor to be Sir your most obt Servt.
J. Pendleton



Dr

Cr.


1st. advance
£ 164. 0. 0
Attendance in Congress


2d.
  174:12. 0
from 21 Jany. to 20 July £224. 12. 0



£ 338.12: 0




  224. 12: 0




£  14. 0. 0



Note. Acct. sent, for attendance from July 20 to Octr. 20—92 days. (the £14. being deducted) £151–12.
